Title: Peter S. Du Ponceau to Thomas Jefferson, 24 January 1818
From: Du Ponceau, Peter Stephen
To: Jefferson, Thomas


                    
                        
                             Dear Sir
                            Philada
24th January 1818
                        
                        I have received the Letter you have done me the honor to write to me on the 17th inst. There is no part in which the two MSS of the line in our possession are both alike defective; what is wanting in the one is supplied by the other as far as they respectively go; but I ought to observe that the MS. which you have had the goodness to deposit with us is not So Satisfactory or So full as the other in what relates to the Country; its natural history & the manners of its inhabitants, it is more   contains more of the gossip, if I may So Speak, of the Commissioners, & less of what Historians or posterity will look for. For this reason, it would be very Satisfactory, if the larger Work, of which I presume the folio MS. in your hands is a Copy could be Completed. The Committee have not the most distant idea of your taking the trouble to Supply what is deficient; but it might, perhaps, So happen, that among your numerous visitors, some young Gentleman might be found, a friend to the literature of his Country, who for the honor of Virginia, would be disposed to undertake the task.  In any event, I shall take the liberty of stating the parts of our MS. that are wanting. As the events are related by their dates, the easiest way will be to refer to them.
                        The first thing, however, is to ascertain whether the two MSS. are the Same. Ours has no title page, & the first Complete date is that of the 10th of March 1728. It begins thus: “The Sabbath happened very opportunely to give Some ease to our jaded people”—& ends with the words: “in the Same latitude with Carolina”.
                        If it is So in your MS. then they are both alike.
                        The parts we want are these:
                        1. From the beginning to the passage under the date of the 9th of March which has these words  “Bush, which is a beautiful evergreen, & may be cut into any Shape.” Our MS. begins with the word “Bush.”
                        2. From a passage in the date 12th Oct. to another in Oct.  15th—The paragraph in Oct. 12. begins “But Bears are fond of Chesnuts” & proceeds a few lines to these words with which our MS. ends. “But as far as is Safe which they can judge to an  inch, they bite off the.” Here begins the hiatus in our MSS. Six pages from 122. to 129, which last page begins with the words “that is exquisitely Soft & fine” which will be found near the end of a paragraph, under the date Oct.  15. (I say Oct. 15.)
                        3. Part of the dates 20th & 21st Oct. (two pages 139 & 140.) Our date 20th Oct. ends with the words: “The Prisoners they happen to take alive in these Expedi-”)—& that of the 21st begins with “their first setting off, that their progress was much retarded”—which ends a Paragraph.
                        These are all the deficiencies in our MS. In Case there Should be a possibility of their being Supplied, I take the liberty of enclosing a blank sheet of the Size of our Volume, So that the additions might be bound with it
                        The death of Dr Wistar is universally lamented. I enclose some of the tributes already paid to his Memory.
                        
                            I have the honor to be With the greatest respect Sir Your most obedient humble servant
                            Peter S, Du Ponceau
                        
                    
                    
                    
                        P.S. In the Comparison I made of the two MSS. I did not mean to disparage the one which you had the goodness to deposit with us. It is highly valuable for the Wit & humor with which it abounds, & the insight which it gives into the Characters of the influential Men of the day; I only meant to Say that the other contains more matter of topographical & general historical information.
                    
                